 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     JULIAN BURMADO
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT of CALIFORNIA
 9
                                                      ) Case No.: 18-CR-00244 DAD-BAM
10   UNITED STATES OF AMERICA,                        )
                                                      )
11                   Plaintiff,                       ) DEFENDANTS REQUEST AND WAIVER
                                                      ) OF APPEARANCE
12           vs.                                      )
                                                      )
13   JULIAN BURMADO,                                  )
                                                      )
14                   Defendant                        )
15           Defendant, JULIAN BURMADO, hereby waives his appearance in person in open court
16   upon the status conference set for Tuesday, October 1, 2019 of the above entitled court.
17   Defendant hereby requests the court to proceed in his absence and agrees that his interest will be
18   deemed represented at said hearing by the presence of his attorney, DAVID A. TORRES.
19   Defendant further agrees to be present in person in court at all future hearing dates set by the
20   court including the dates for jury trial.
21

22   Date: 9/30/2019                                               /s/Julian Burmado _________
23
                                                                   JULIAN BURMADO

24

25
     Date: 9/30/2019                                               /s/David A. Torres___________
                                                                   DAVID A. TORRES,
                                                                   Attorney for Defendant


                            Defendants Request and Waiver for Appearance
                                                - 1 -
 1                                              ORDER

 2          Good cause appearing.

 3          IT IS ORDERED that defendant Julian Burmado is hereby excused from appearing at

 4   this court hearing scheduled for Tuesday, October 1, 2019.

 5
     IT IS SO ORDERED.
 6

 7
        Dated:    October 1, 2019                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                         Defendants Request and Waiver for Appearance
                                             - 2 -
